                         UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

DARYL WALLACE,                                :            Case No. 3:17-cv-183
                                              :
              Plaintiff,                      :            Judge Thomas M. Rose
                                              :
v.                                            :
                                              :
MONTGOMERY COUNTY, OHIO, et al.,              :
                                              :
              Defendants.                     :


      ENTRY AND ORDER GRANTING MOTION FOR LEAVE TO WITHDRAW AS
     COUNSEL FOR DEFENDANT JERRID CAMPBELL, VACATING TELEPHONE
     SCHEDULING CONFERENCE SET FOR JANUARY 23, 2019, AND REFERRING
        THIS CASE TO MAGISTRATE JUDGE FOR FURTHER PROCEEDINGS


       This case is before the Court on the Motion for Leave to Withdraw as Counsel for

Defendant Jerrid Campbell (Doc. 51). Dwight D. Brannon, Matthew C. Schultz, and Brannon &

Associates, as well as Jason P. Matthews and Jason P. Matthews, LLC, move the Court to withdraw

as counsel for Defendant Jerrid Campbell pursuant to S.D. Ohio Local Rule 83.4(c)(2). They

submit an affidavit stating that Mr. Campbell has discharged them as his counsel. For good cause

shown, the Motion for Leave to Withdraw (Doc. 51) is GRANTED.

       Without counsel, Mr. Campbell will proceed pro se in this case. The Court therefore refers

this case to the Magistrate Judge for further proceedings under 28 U.S.C. § 636(b) and consistent

with General Order 13-01. The Telephone Scheduling Conference previously scheduled for

January 23, 2019 is VACATED and may be rescheduled by the Magistrate Judge upon referral.

       DONE and ORDERED in Dayton, Ohio, this Friday, January 18, 2019.

                                                                 s/Thomas M. Rose
                                                         ________________________________
                                                                 THOMAS M. ROSE
                                                         UNITED STATES DISTRICT JUDGE
